Durand, J.
This action was brought to recover money-paid, under protest, to the city of Jackson for an auctioneer's license. The case was tried before the court without, a jury, who rendered judgment for the defendant.
*504No request for findings either of law or fact was made, as required by Circuit Court Eule No. 87, nor did the judge make any such findings. This Court, therefore, has nothing to review, as has been repeatedly held, and this case will be governed by Haines v. Saviers, ante, 440.
The judgment will be affirmed, with costs of this Court.
The other Justices concurred.